DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
3.  Claims 1, 5, 9, 13-14, 22-26, 28-30, 32-33, 38-43 and 48-57 are pending and under examination as they read on a method of treating a human patient suffering from inflammatory bowel disease comprising a formulation comprising anti-α4β7 antibody and a dose regimen.

4.  Applicant’s IDS, filed 10/11/2022, is acknowledged.

5.  The Terminal Disclaimer, filed 10/11/2022, is sufficient to overcome the NS-ODP rejections over 10143752, 10004808 or 16/726,092. 

6.  The Scholz declaration under 37 CFR §1.132 is sufficient to overcome the NHS reference because Drs. Scholz and Fox conceived of intravenous infusion of the 300 mg dose of MLN002 and dosing regimen of MLN0002  before the purported publication date of the NHS reference.  

7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  Claims 1, 5, 9, 13-14, 22-26, 28-30, 32-33, 38-43 and 48-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection. 

(a) The phrase “the human patient is treated with a corticosteroid before, along with, or subsequent to administration of the initial dose of the humanized antibody, such that corticosteroid treatment is tapered and eliminated over time,” claimed in claims 1, 9, 24 and 28, represent(s) a departure from the specification and the claims as originally filed.  

Applicant’s amendment filed 10/11/2022 points to the specification at pages 55, lines 8-20 and canceled claims 44-47 (those are not original claims) for support for the newly added limitation  “the human patient is treated with a corticosteroid before, along with, or subsequent to administration of the initial dose of the humanized antibody, such that corticosteroid treatment is tapered and eliminated over time” as claimed in claims 1, 9, 24 and 28.  

The specification at page 57, lines 15+ discloses that: 

The formulation may be administered to an individual (e.g., a human) alone or in conjunction with another agent. A formulation of the invention can be administered before, along with or subsequent to administration of the additional agent. In one embodiment, more than one formulation which inhibits the binding of α4β7 integrin to its ligands is administered. In such an embodiment, an agent, e.g., a antibody, such as an anti-MAdCAM (e.g., antic MAdCAM-1) or an anti- VCAM-1 monoclonal antibody can be administered. In another embodiment, the additional agent inhibits the binding of leukocytes to an endothelial ligand in a pathway different from the a487 pathway. Such an agent can inhibit the binding, e.g. of chemokine (C-C motif) receptor 9 (CCR9)-expressing lymphocytes to thymus expressed chemokine monoclonal. (TECK or CCL25) or an agent which prevents the binding of LFA-1 to intercellular adhesion molecule (ICAM). For example, an anti- TECK or anti-CCR9 antibody or a small molecule CCR9 inhibitor, such as inhibitors disclosed in PCT publication W003/099773 or WO04/046092, or anti-ICAM-1 antibody or an oligonucleotide which prevents expression of ICAM, is administered in addition to a formulation of the present invention.

The original specification at page 58, lines 8+  discloses that:

In an embodiment, the dose of the co-administered medication can be decreased over time during the period of treatment by the formulation comprising the anti-α4β7 antibody.  For example, a patient being treated with a steroid (e.g., prednisone, prednisolone) at the beginning, or prior to, treating with the anti-α4β7 antibody formulation would undergo a regimen of decreasing doses of steroid beginning as early as 6 weeks of treatment with the anti-α4β7 antibody formulation.

According to the specification, the human patient is treated with a formulating comprising a humanized antibody before, along with or subsequent to administration of the additional agent.  However, the additional agent is not corticosteroid. Page 57 of the specification dose not list corticosteroid as the additional agent. Page 58 of the specification  refers to a genus of steroids and two species (prenisone and prednisolone) at the beginning or prior to treating with anti-α4β7 antibody formulation. The instant claims are directed to a subgenus of steroids (i.e., corticosteroid) and specific administration time (i.e., before, alone with or subsequent to administration of the initial dose of the humanized antibody).  The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

Novozymes A/S v. DuPont Nutrition Biosciences (Fed. Cir. 2013), the claimed invention is considered "as an integrated whole" rather than merely element by element. The instant specification does not particularly identify this particular combination of limitations.

Disclosure of a genus and species of subgenus within that genus is not sufficient description of subgenus to satisfy description requirement of  35 U.S.C. 112, unless there are specific facts which lead to determination that subgenus is implicitly described.  Ex parte Westphal, 26 USPQ2d (BPAI 1993). In re Smith 173 USPQ 679 (CCPA 1972).

Limitation of a class, generically disclosed, to a subgenus without any teaching of the subgenus is new matter unsupported by the specification.  Ex parte Batchelder, 131 USPQ 38, 39 (1960).

(b) The phrase “wherein corticosteroid treatment tis eliminated by week 52 of the humanized antibody/vedolizumb” in claims 52-53 represent(s) a departure from the specification and the claims as originally filed.  

Applicant points to Table 33 on page 94 of the originally filed specification. However the specification at page 92, lines 16+, discloses that the patient diagnosed with moderately to severely active UC, demonstrated, over the previous 5 year period, an inadequate response to, loss of response to, or intolerance of at least one conventional therapy (e.g., corticosteroids), and may be receiving a therapeutic dose of conventional therapies of IBD.  The endpoint of this study was at 52 weeks.  Page 93, lines 11+ of the specification discloses that  a significantly greater proportion of vedolizumab patients than placebo patients achieved  clinical remission, mucosal healing, and corticosteroid-free remission at 52 wks and  durable response and remission (Table 33).   However, these results is limited to the treatment of corticosteroid before the VDZ.  However, claims 52-53 encompass corticosteroid treatment elimination by 52 wks for patient treated with corticosteroid along with, after or with those begins at week 6 of treatment after initial vedolizumab treatment.  For example, patients treated with corticosteroid before the initial dose of VDZ  would have 52 wks to eliminate the corticosteroid treatment. However, patient  treated with corticosteroid begins at week 6 of treatment with VDZ initial dose, would have 46 wks (i.e., 52wks -6 wks)  to eliminate the corticosteroid treatment. 


(b) The phrase “wherein tapering of the corticosteroid begins at week 6 of treatment with the humanized antibody/vedolizumab” in claims 54-57 represent(s) a departure from the specification and the claims as originally filed.  

Applicant points to page 55, lines 8-11 of the specification, however the Examiner was unable to find support for such limitations. Page 58 lines 14+ discloses that the steroid dose will be reduced by a bout 25% within 4-8 weeks of initiating tapering.    


 9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).


10.  Claims 1, 5, 9, 13-14, 22-26, 28-30, 32-33, 38-43 and 48-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov (NCT00783718 on 2008_11_02) or Reichert, Janice M., (mAbs 2:1, 84-100; January/February 2010) each in view of Fedyk et al (J. Crohn’s Colitis, 4(suppl 1) Abstract Oral 9 (Feb. 2010))  or  Parikh et al (Gastroenterology 138(5) 1,: S145-S146, April 27, 2010, of record) and US 20050260193 (Lieberburg et al) and Fasanmade et al (Eur J Clin Pharmacol (2009) 65:1211-1228) and optionally Mould et al (BioDrugs. 2010 Feb 1;24(1):23-39).


 ClinicalTrials.gov NCT00783718 on 2008_11_02, teaches the use of Vedolizumab (MLN0002) (comprising the claimed sequences of SEQ ID NO: 2 and 4) in the induction and maintenance of clinical response and remission in patients with moderate to severe ulcerative colitis. Vedolizumab (MLN0002) is given at weeks 0, 2, 6 and then at 4-week intervals, or 8-week intervals for up to one year in human age 18-80.  The NCT `718 further teaches that the inclusion criteria for patient must meet all the following (1) diagnosed with moderately to severely active ulcerative colitis; (2)  Demonstrated, over the previous 5 year period, an inadequate response to, loss of response to, or intolerance of at least one conventional therapy as defined by the protocol.  (3) May be receiving a therapeutic dose of conventional therapies for IBD as defined by the protocol.  The ClinicalTrials teaches that the primary outcome measures proportion of patients with clinical response on week 6, and in clinical remission on week 52.

Reichert teach that three ongoing Phase 3 studies are now evaluating the safety and efficacy of vedolizumab in UC and Crohn disease. In the placebo-controlled GEMINII study (NCT0078718), adult (human) patients (18 to 80 years) with moderate to severe UC are administered vedolizumab (exact dosing information not provided) at weeks 0, 2, 6 and then 4- or 8-week intervals for up to 1 year. The primary outcome measures are proportion of patients with clinical response at week 6, and clinical remission at week 52. Enrollment is estimated at 826; the estimated completion date is October 2011. The placebo-controlled GEMINI II study (NCT00783692) has a similar design, and will establish the safety and efficacy of vedolizumab for the induction and maintenance of clinical response and remission in patients with moderate to active Crohn disease (page 90, left col., 2nd ¶).  Reichert teaches patients were iv (i.e., infusion) administered the drug at 2 (140 mg), 6 (420mg) or 10 mg/kg (700 mg) doses, or placebo, on days 1, 15, 29 and 85. From day 29 to day 253, the percentage of patients who responded was consistently greater than 50% as assessed by partial Mayo score (a noninvasive outcome measure); placebo responses were in the 22–33% range (page 90, left col., 1st ¶).  

The reference teachings differ from the claimed invention only in the recitation of 300 mg dose and the human patient is treated with a corticosteroid before, along with or subsequent to administration of the initial dose of the humanized antibody, such that corticosteroid treatment is tapered and eliminated over time and corticosteroid-free remission is achieved in claims 1, 9, 24 and 28.

Fedyk et al teach that Vedolizumab (former versions: MLN0002, MLN02, LDP-02) is a humanized monoclonal antibody in Phase 3 clinical development for UC and CD that utilizes a more selective mechanism of action, targeting of the gastrointestinal-homing integrin α4ß7.
Fedyk et al teach IV administration of vedolizumab at 10, 30 or 100 mg/kg (~2-, 7- and 23-fold higher than the clinical dose (i.e., the clinical dose is ~5 mg/kg (350 mg), 4.3 mg/kg (i.e., 300 mg), and 4.3 (i.e., 300mg) mg/kg, respectively, for 70 Kg average person is 300 mg) once every 2 weeks for ≤ 6 months to Cynornolgus macaques was well tolerated. Vedolizumab at l00 mg/kg saturated the α4ß7 integrin for ≤ 9 months and decreased the frequency of lymphocytes expressing the ß7 integrin in the gastrointestinal (GI) tract.  Further, Vedolizumab did not affect systemic adaptive immune responses (IgM or IgG T cell-dependent antibody responses [TDAR]) to the neoantigen KLH or an innate immune response (cytolysis of targets by natural killer cells) after 10 weeks of exposure. In contrast, a single dose of the dual Integrin (α4ß1/α4ß7) antagonist natalizumab at 10 or 30 mg/kg (~2- and 7-fold higher than the clinical dose, i.e., 4.3 mg/kg, ~300mg for 70 kg average person) to Cynornolgus macaques induced leukocytosis and splenic abnormalities and suppressed an adaptive immune response (IgM TDAR to KLH). In humans, natalizumab is associated with an opportunistic viral brain infection, progressive multifocal leukoencephalopathy, which is postulated to be due to suppression of adaptive immunity.

Parikh et al teach FACS analysis of total leukocytes and lymphocytes from normal individuals who received a single IV dose of vedolizumab 300 mg to assess the presence of JC viremina. (see abstract).
Lieberburg et al teaches and claims a method of reducing and/or eliminating a need for steroid treatment in a subject with inflammatory bowel disease comprising administering to the subject in need thereof a steroid sparing agent in a steroid sparing effective amount (see published claim 1), wherein the steroid sparing agent is a monoclonal antibody or an immunologically active fragment of a monoclonal antibody (see published claim 3), wherein the monoclonal antibody is a chimeric antibody, a human antibody, a genetically engineered antibody, or a bispecific antibody (see published claim 4), wherein the antibody or an immunologically active fragment thereof binds to α4β7 integrin,  wherein the steroid sparing agent is administered chronically to the subject (published claim 13), wherein the chronic administration of the steroid sparing agent is weekly or monthly over a period of at least one year (published claim 14), wherein the disease is inflammatory bowel disease, and the steroid sparing agent is an α4-immunoglobulin or an immunoglobulin to an α4 ligand, wherein the steroid sparing reagent is administered in an amount effective to permit the subject to be tapered from steroid therapy (see published claim 15), wherein the inflammatory bowel disease is Crohn's disease or ulcerative colitis (published claim 16, wherein the subject is refractory, intolerant or dependent on steroids (published claim 18), wherein the subject requires a therapeutically effective amount of steroids that is less than would be required in the absence of administering the anti-α4 immunoglobulin (published claim 20), wherein the subject is: a) a patient that is unresponsive or intolerant to treatment with immunosuppressive agents; b) a patient that is unresponsive, intolerant or dependent on treatment with steroids; or c) a patient that is a combination of a) and b) (published claim 20).  Lieberburg et al teach that  the compounds disclosed herein can be administered alone or in combination with other agents, such as immunosuppressants, 5-ASAs and anti-TNFs. When administered in combination, the immunoglobulins may be administered in the same formulation as these other compounds or compositions, or in a separate formulation, and administered prior to, following, or concurrently with the other compounds and compositions used to treat, ameliorate, or palliate symptoms [0234].
However, those of skill in the art would have had reason to target ulcerative colitis subjects who are refractory, intolerant or dependent on steroids taught by Lieberburg et al with the anti-α4β7 antibody, vedolizumab taught by the ClinicalTrials.gov NCT00783718 and Reichert  using the clinical dose of 300 mg taught by Fedyk et al because, like the anti-α4β7 compounds taught in Lieberburg et al, the anti-α4β7 antibody, vedolizumab treating of inflammatory bowel disease (IBD) such as ulcerative colitis. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421.   The treatment of UC subject having refractory, intolerant or dependent on steroids with the 300 mg clinical dose  regimen of vedolizumab would result in UC remission with eliminating the use of corticosteroid. 
Fasanmade et al. teaches that the availability of two randomized clinical trials in the same patient population allowed a thoroughly developed population PK analysis of infliximab in patients with UC. A two-compartment PK model provided reliable PK parameter and covariate effect estimation for infliximab (see page 1221, under Discussion, 1st ¶). Fasanmade et al. uses population pharmacokinetics for Infliximab concentration-time data were analyzed using NONMEM (Version VI, Level 1; ICON Development Solutions, Ellicott City, MD, USA) (see abstract, page 1213, right col., top ¶ and 1st ¶ under Population pharmacokinetic model development). Fasanmade et al teaches univariate models including weight on CL (clearance), weight on V2 (volume of distribution for the peripheral compartment) and weight on V1 (volume of distribution for the central compartment). Table 4 shows the impact of some of the covariates on the OFV of population PK model when each covariate was tested on each of the PK parameters. Fasanmade et al. teaches that it is apparent from the final model that body size is an important determinant of infliximab exposure. Body weight influences V1 (with a power factor of 0.54) but not CL. A limitation in this analysis to exploring a variety of body size parameters was the absence of patient height data. This prevented a precise computation of body-size parameters such as body mass index, lean body weight, or body surface area (page 1222, right col., top ¶). Fasanmade et al teaches that a body weight-adjusted dosing (as is approved for infliximab) is necessary to allow equivalent exposure among all patients to mitigate a possible weight-related influence of infliximab exposure (p 1223, left col, top ¶). Fasanmade teaches modeling the effect of weight on antibody clearance. (1220, Table 4).

Mould et al teach that there are several potential dose regimens that can be employed for mAbs: (i) a flat dose, where subjects all receive the same dose; (ii) an individualized dose, which usually involves a bodyweight or BSA-based dose; and (iii) a Bayesian individualized dose, where the dose is adjusted using a nomogram or the subject’s individual concentration or response measurement (see section 3.2). Mould et al teach that for drug X, where weight was not an important predictor of clearance, a flat dose provides a uniform drug exposure (AUC= 83.6 mg* day/L) seen by a single curve in figure 5a. When weight-based dosing was considered for drug X, AUC for heavier subjects increased, as drug clearance was independent of weight (figure 5b). Conversely, for drug Y where weight does affect clearance, AUC decreased with weight when a flat dose was used (figure 5c) and can be ‘normalized’ by giving a weight-based (e.g. 0.5 mg/kg) dose (figure 5d) (see section 3.2). Mould et al point that Wang et al. compared flat dosing to body size-based dosing for several approved mAbs. This work suggests that the choice between a flat or body size-based dose is dependent on the pharmacokinetic behavior of each mAb and the pharmacokinetic variability. Mould presents Table I, which indicates that eleven of the twenty-six listed monoclonal antibodies have been used with flat dosing. (pages 25-26). Table I shows a listing of the reported pharmacokinetics and the effect of bodyweight on clearance for may marketed mAbs.

Fedyk, Parikh, Mould, along with Fasanmade, demonstrates that not only were the criteria for flat dosing known in the art, it was known that these criteria had been met for several other antibodies. The claimed anti-α4β7 antibody was not the first antibody to be found appropriate for flat dosing.

Both Fasanmade et al and Mould et al references indicate that flat dosing had previously been considered, and used, with antibody therapies and Fasanmade et al reference provides a framework for determining whether antibody clearance is affected by body weight. Thus, those of ordinary skill in the art would have had a reasonable expectation of success in using the claimed VDZ antibody at a flat dose.

The preponderance of the evidence establishes that the selection of the dose and dosing schedule would have been a routine optimization of the therapy outlined in Fasamade et al which would have been achievable through the use of standard population pharmacokinetics using NONMEM analysis.

It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal concentrations of VDZ antibody because concentration is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP §§ 2144.05 part II.A. It would be conventional and within the skill of the art to identify and determine the optimum dose and timing of administration protocols to treat IBD. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP § 2144.05 part II A.

Determining the fixed dose formulation of a drug such as VDZ is based on a pharmacokinetic and computer modeling analysis such as the one disclosed by Fasanmade et al. Both pharmacokinetic and computer modeling simulations are known in the art at the time the invention was made. Those skilled in the art would apply the know methods of determining fixed dose formulation of vedolizumab, and the result would have been expected.

Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine 5 USPQ2d 1596 (Fed. Cir 1988) and In re Jones 21 USPQ2d 1941 (Fed. Cir. 1992). In this case the teachings of Lieberburg et al pertaining to the long-time effect of the steroids in inflammatory diseases such as IBD such as UC can be tapered by different drugs and the teachings of the ClinicalTrials.gov NCT00783718 and Reichert indicating success in treating these inflammatory diseases using vedolizumab, in the face of having to solve a similar problem would have led one of ordinary skill in the art at the time the invention was made to combine the references to solve a well known problem in the art. The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) see MPEP 2144. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer 300 mg vedolizumab of the ClinicalTrials.gov NCT00783718 and  Reichert in view of Fedyk, Parikh, Mould and Fasanmade references,  to taper, reduce and/or eliminate the need for corticosteroid therapy taught by the Lieberburg et al reference with reasonably expectation of success reduce/ tapered / eliminate dose of steroids to a patient suffering from refractory IBD such as UC who is intolerant or unresponsive to steroids. One of ordinary skill in the art would have been motivated to use vedolizumab to reduce / taper /eliminate the dose of steroids because Lieberburg et al teach that steroids produce serious side effects and should therefore be tapered /eliminated. Would motivate one skill in the art to administer vedolizumab to reduce or eliminate the need for steroids because steroids and anti-α4β7 antibodies are used for treating the same inflammatory diseases and thus can be substituted for each other. One of ordinary skill in the art would have reasonably expected success reducing / tapering /diminishing the dose of steroids because it is within the ordinary level of skill in the art to substitute one drug for another when both drugs are useful for the same indication. The teachings of the prior art are fairly suggestive of the instantly claimed methods.
The recited outcome “corticosteroid treatment is tapered and eliminated over time and corticosteroid-free remission is achieved” would naturally and necessarily flow from inhibition of α4β7 by administering vedolizumab.  The combined reference teach the same method with the same dosing regimen, the product used in the reference method are the same as the claimed in the claimed method.  Therefore, “ corticosteroid treatment is tapered and eliminated over time and corticosteroid-free remission is achieved” would naturally and necessarily flow from inhibition of α4β7 inhibitor, vedolizumab in the method of maintaining clinical remission of moderately to severely active ulcerative colitis.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s arguments, 10/11/2022 filed, have been fully considered, but have not been found convincing.

Applicant submits that there are no data provided in either reference with respect to the cited dosing regimen. Each reference merely provides a clinical plan but does not report any results. There is also no teaching regarding corticosteroid tapering or achieving corticosteroid-free remission, or administration of a fixed dose, let alone a dose of 300 mg.  Applicant concluded that neither Reichert nor NCT`718 provide an expectation of success that the methods disclosed therein would be effective to achieve clinical remission and eliminate steroid use in a human patient having ulcerative colitis. 

However, one cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references.  In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).

Applicant submits that it is a clear error that Fedyk teaches that “the clinical dose” of vedolizumab is 300 mg because Fedyk makes no mention of a clinical dose of vedolizumab being 300 mg, as there is no indication in Fedyk what the “clinical dose” is.   Applicant submits that Fedyk does not even teach that the “clinical dose” is a fixed dose.  Applicant submits that Fedyk discloses that the weight-based 10, 30 and 100 mg/kg doses in healthy macaques are “approximately 2-, 7- and 23-fold higher than the clinical dose, respectively,” indicating that the “clinical dose” disclosed in Fedyk is a weight -based dose.  Applicant concluded that Fedyk does not teach a 300 mg dose of vedolizumab. 

This is not found persuasive because the “clinical dose” of a 300 mg of vedolizumab implicitly expressly in the prior of Fedyk.  Applicant fails to show the error in the Examiner’s calculation in arriving to the “clinical dose” of a 300 mg of vedolizumab from the teachings of Fedyk. For an average person of 70kg, the weight-based doses of 10, 30 and 100 mg/kg which are ~ 2-, 7- and 23-fold higher than the clinical dose, would be 5X70kg, 4.3X70kg and 4.3X70Kg which would result in the “clinical dose” of  350mg, 300mg and 300mg of vedolizumab, respectively.  

Applicant submits that Lieberburg teach the use of natalizmab can be used to treat UC and eliminate corticosteroid use by the patient. 

This is not found persuasive because the teaching of Leiberburg is not limited to natalizumab but encompass an anti-α4 antibodies as well as an anti-α4β7 antibodies can be used to treat UC and eliminate corticosteroid use by a patient. 

Applicant points to the MPEP §2143(I)(B) and argues that the general teachings in Lieberburg regarding ulcerative colitis does not support predictability.  Aside from a general description of corticosteroid tapering in ulcerative colitis patients, Lieberburg does not provide data for ulcerative colitis relating to corticosteroid tapering and achieving corticosteroid-free remission. Thus, one of ordinary skill would not only have to predict with a reasonable expectation of success that the corticosteroid tapering methods therein would be effective for natalizumab such that they would achieve corticosteroid-free remission, but also further extrapolate that prediction to the claimed unrelated an anti-α4β7 antibody.

However, obviousness does not require actual performance of suggestions in a disclosure. Rather, the court has determined that the availability of specific instructions to achieve the claimed subject matter can form the basis for reasonable expectation of success. In Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1367-68 (Fed. Cir. 2007).  Obviousness does not require absolute predictability but only the reasonable expectation of success. See In re Merck and Company Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). MPEP 2143.02. Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicants have not established, with sufficient evidence, that the combination would have been unreasonable. 

Applicant submits that the claims require tapering corticosteroids such that corticosteroid-free remission of ulcerative colitis is achieved. At page 6, the Office indicates that achieving “corticosteroid-free remission” is “naturally and necessarily” flowing “from inhibition of α4β7 by administering Vedolizumab.” Applicant respectfully disagrees. The claimed method is not merely inhibiting α4β7 using an anti-α4β7 antibody.

Applicant submits that In Sanofi v. Watson Laboratories. Inc., the Federal Circuit affirmed that a claim that required specific method steps for the purpose of “decreasing a risk of cardiovascular hospitalization” was nonobvious. Citing to the Federal Circuit’s decision in Sanofi v. Watson Laboratories. Inc., the PTAB in Mylan Laboratories Ltd., v. Aventis Pharma S.A. (IPR2016-00712) (2019)) stated “[t]he court concluded that showing a reasonable expectation of success required proving that a person of ordinary skill in the art “would...have had a reasonable expectation that [the recited method] would reduce the risk of cardiovascular hospitalization.’ ... The Federal Circuit affirmed that this was the correct standard to apply.”

In the instant application, the claimed invention provides specific methods that achieve corticosteroid-free remission in patients having ulcerative colitis. Based on the combined teachings of the cited prior art, one of ordinary skill would not have a reasonable expectation of success that the claimed method would achieve corticosteroid-free remission in patients having ulcerative colitis.

However, it remains the Examiner’s position that the recited outcome “corticosteroid treatment is tapered and eliminated over time and corticosteroid-free remission is achieved” would naturally and necessarily flow from inhibition of α4β7 by administering vedolizumab.  The combined reference teach the same method with the same dosing regimen, the product used in the reference method are the same as the claimed in the claimed method.  Therefore, “ corticosteroid treatment is tapered and eliminated over time and corticosteroid-free remission is achieved” would naturally and necessarily flow from inhibition of α4β7 inhibitor, vedolizumab in the method of maintaining clinical remission of moderately to severely active ulcerative colitis. 

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 11, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644